Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 10,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01097-CV
                                    ____________

                        IN RE WILMA REYNOLDS, Relator


                             ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 300th District Court
                               Brazoria County, Texas
                             Trial Court Cause No. 48170


                     MEMORANDUM                     OPINION

      On December 21, 2011, relator Wilma Reynolds (Wilma) filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
Wilma complains that the respondent, the Honorable Randall Hufstetler, presiding judge of
the 300th District Court of Brazoria County, abused his discretion in denying her requested
discovery on August 24, 2011, and December 7, 2011.

      The underlying case is Wilma’s post-divorce suit for modification of
conservatorship of the couple’s two children, child support, and attorney’s fees. Wilma is
seeking financial information about her ex-husband David Reynolds (David). Specifically,
Wilma is seeking information about David’s income, including his interest in Quantlab
Trading Partners (QTP), a company affiliated with his employer.1

       During the course of this discovery dispute, David’s QTP Limited Partnership
Agreement, QTP financial statements, and other documents related to his interest in QTP
were produced for in camera inspection. On August 24, 2011, the trial court made an oral
ruling that the QTP agreement did not contain any relevant information necessary to
determine David’s interest, income, or bonuses. The trial court made a ruling by a
November 17, 2011, letter that the documents contained ―no relevant information.‖
Wilma requested that the trial court enter a formal ruling on the relevancy of the in camera
documents, and on December 7, 2011, the trial court signed an order stating that the in
camera documents contain no relevant information.               Wilma then filed this original
proceeding.

       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to
amount to a clear and prejudicial error of law, or if it clearly fails to analyze or apply the
law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005).

       On this record, Wilma has not established that the trial court abused its discretion in
its December 7, 2011, order denying discovery of the QTP documents described therein.
See Tex. R. App. P. 52.3(k), 52.7; see also Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); In re Le, 335 S.W.3d 808, 814 (Tex. App.—Houston [14th Dist.] 2011, orig.
proceeding). Accordingly, we deny relator’s petition for writ of mandamus.

                                              PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.


1
   David has produced tax returns and other documents related to his income. At issue are Wilma’s
requests for production of the QTP U.S., LP and QTP ―Master Fund‖ partnership agreements and 2009-10
financial statements for QTP and QTP, U.S.
                                                 2